Citation Nr: 0837308	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in December 2007 for 
further evidentiary and procedural development. Having 
considered the veteran's contentions in light of the record 
and the applicable law, the Board finds that this matter is 
ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected disability has not been shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the April 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. See Charles v. Principi, 16 
Vet. App. 370 (2002) ((Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for TDIU. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran is currently evaluated with a 60 percent 
disability rating for sebaceous cystic disease.

The veteran does meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), as 
his disability rating is 60 percent. The Board must now 
consider whether the veteran's service-connected disability 
renders him unable to obtain and retain substantially gainful 
employment. Specifically, there must be a determination that 
the veteran's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The question is whether the veteran is capable of 
performing physical and mental acts required by employment, 
not whether the veteran can find employment. 

In this case, the evidence shows that the veteran has been 
retired since 1986. The veteran is a high school graduate. 
The veteran reported he retired after 32 years of service 
from the United States Post Office. 

A VA medical examination was conducted in September 2006. The 
veteran reported that he decided to retire from the Post 
Office due to low back pain, intermittent chest discomfort 
and several other medical problems. The veteran did not state 
that his service-connected sebaceous cystic disease was a 
factor in his retirement. The veteran has diagnoses of 
hypertension, coronary artery disease, status post coronary 
artery bypass graft in 1988, erectile dysfunction, peripheral 
vascular disease of the lower extremity and carotid, 
dyslipidemia, glaucoma, a herniated disc in his lower spine, 
benign prostatic hypertrophy, obesity, Schatski's ring, 
hypogonadism, colonic polyps, adrenal adenomas, depression, 
and anxiety. The examiner stated that based on the veteran's 
chronic medical problems as noted above, he was not likely to 
gain or maintain employment. 

After a total review of the record, the veteran's service-
connected disability alone does not prevent him from 
obtaining substantially gainful employment. Although the 
veteran has some disability as it relates to his sebaceous 
cystic disease, it does not prevent him from employment, 
which may be substantially gainful in nature. None of the 
medical evidence of record shows that his service-connected 
disability alone, prevents him from obtaining all forms of 
substantially gainful employment. 

In short, the record clearly shows that the veteran is too 
disabled to work on account of his multiple disabilities. 
However, the preponderance of the evidence is against a 
finding that his service-connected disability, by itself, 
precludes the veteran from obtaining and maintaining all 
forms of substantially gainful employment. It follows that 
the evidence is not so evenly balanced so as to otherwise 
permit a favorable determination at this time. 38 U.S.C.A. § 
5107(b). As such, entitlement to a total rating based on 
individual unemployability is not warranted.


ORDER


Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


